Citation Nr: 1415878	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-07 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In April 2011, jurisdiction of the matter was transferred from the RO in Phoenix, Arizona to the RO in Atlanta, Georgia. 

In February 2010, the Veteran requested a Board hearing at a local VA office.  A hearing was scheduled for February 2014, and the Veteran was duly notified at his address of record, but did not appear or provide good cause for his failure to appear.  Therefore, the Veteran's request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hypertension was not present in service or manifest to a compensable degree within one year after discharge, and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated October 2008, February 2009, and March 2009, VA's notice requirements were met. 

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, a medical examination report from Reserve service, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

In this decision, the Board has found as a fact that there was no in-service injury or disease, including no chronic in-service symptoms of disability of hypertension.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for hypertension.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

Service Connection - Hypertension

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Hypertension may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed the medical and lay evidence, which, as discussed below, shows that the Veteran has been diagnosed with hypertension.  Because this appeal, however, turns on whether the Veteran's hypertension is related to or had its onset in service, the Board will confine its discussion of the evidence accordingly.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).

The Veteran's service treatment records, including his entrance examination in November 1963 and his separation examination in November 1965, showed no complaints, treatment, or diagnosis of hypertension, and hypertension was not noted on his discharge examination report.  The Veteran's blood pressure at the time of his entrance examination was 126/76, and was 128/78 at separation from service.

A medical examination report from June 1968, completed during a period of the Veteran's Reserve service, indicated a blood pressure reading of 136/86.   

A Hospital Summary from a VA Hospital in Chicago, Illinois covering the period from February 1972 to March 1972 did not include any blood pressure readings or indicate hypertension.  

The Veteran reported that he has received private and VA treatment for hypertension since 1976.  He informed VA that he attempted to retrieve private records but none were available.  The RO gathered VA treatment records from all locations indicated by the Veteran, including Las Vegas, Nevada, San Diego, California, St. Louis, Missouri, Tucson, Arizona, and Chicago, Illinois.  The available records were associated with the claims file.  The RO also obtained VA treatment records from Atlanta, Georgia.  Other than the 1972 Hospital Summary, described above, no other VA treatment records dating prior to January 1999 were found.  

In February 2010, the Veteran reported that every time he sought VA treatment, his blood pressure was found to be high.  The earliest documented medical diagnosis for hypertension of record is from January 1999.   

The Veteran asserts that his hypertension meets the criteria for service connection.  He contends that this condition was caused by forced salt consumption during his two years in service.  

In a February 2010 letter, he stated that the sergeant would forcibly "go down the line and throw one or two tablets down your mouth and tell you to drink plenty of water.  Refusal would mean Article 15 for not following a direct order."  In May 2009 and February 2010 letters, the Veteran also asserted that the fact that the Army stopped issuing salt tablets demonstrates that excessive salt does cause harm to military personnel.  He stated in May 2009 that individuals of his race are "more likely to have problems with hypertension if their diet[] includes excessive salt."  

In an April 2009 letter, the Veteran reported that he had not been able to control his blood pressure since his release from active duty in 1966.  He also stated that he was held up twice from being discharged, both from active duty and from reserve obligations, due to medical reasons.  He reported that, after completing active duty, he was held for five additional days, and that his blood pressure was taken every day.  He stated that the Army performed his discharge physical and he heard the technicians say that he had high blood pressure.  He reported that, after completing 45 days of reserve training and undergoing a discharge physical in June 1968, he was told that he could not be discharged because his blood pressure was too high.  He was discharged the next day without further examination.        

The Veteran submitted a 1942 article titled "Notes on Tactics and Techniques of Desert Warfare," and highlighted a section that included the following: "Salt must be taken to replace that lost through excessive perspiration.  Food should be salted freely and salt tablets taken.  Extra salt does no harm..." 

The Veteran also submitted an article from the United States Department of Agriculture titled "Dietary Guidelines for Americans, 2005," which stated that "On average, the higher an individual's salt (sodium chloride) intake, the higher an individual's blood pressure."  The Veteran also highlighted portions of the article indicating that certain population groups had increased sensitivity to salt.   

Finally, the Veteran submitted a printout from the Center for Science in the Public Interest's website, which stated that "A diet high in salt... is a major cause of heart disease and stroke."  

As to the first criterion of the Veteran's service connection claim, the Veteran does have a current diagnosis of hypertension. 

Regarding in-service incurrence, the Veteran contends that his hypertension is attributable to his forced salt consumption while serving on active duty.  

The Veteran is competent to report his symptoms, and competent to report a contemporaneous diagnosis by a medical professional.  In this vein, the Veteran is competent to report that a technician told him in 1968 that he had high blood pressure.  The Board has no reason to doubt the Veteran's credibility as to this statement, especially given that he previously reported in an unrelated VA disability claim from February 1972 - more than 40 years ago - that he had had hypertension since 1968.

However, "hypertension" is strictly and narrowly defined under VA regulations.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Therefore, even if a technician had informed the Veteran in 1968 that he had high blood pressure, the accompanying blood pressure reading of 136/86 does not meet the requirements for a diagnosis of hypertension according to VA regulations.  Moreover, the June 1968 report does not include a diagnosis of hypertension or any other notation of high blood pressure.    

Although the Veteran is competent to describe his symptoms and relate a contemporaneous medical diagnosis, he is not competent to make a diagnosis of hypertension or to determine when his hypertension began, as such would require medical testing.  The Veteran is also not shown to have the medical expertise necessary to provide an opinion as to whether his current hypertension is related to service.

The evidence of record clearly demonstrates that hypertension, as defined by VA regulations, was not shown in service and did not become manifest to a compensable degree within one year following discharge.  Although the Veteran reported being held for five additional days before discharge in 1966, with blood pressure readings taken every day, there is no documentation of the blood pressure readings or the reason for the five-day delay.  And although the Veteran reported being informed that he had high blood pressure in 1968, the accompanying examination report indicated a blood pressure reading that does not meet the criteria for a diagnosis of hypertension.

The Veteran has submitted articles that provide general information on salt consumption and increased risk of heart disease, stroke, and increased blood pressure, particularly in certain populations.  While these articles constitute competent evidence, the Board finds them to be of little probative value.   These articles only provide general information with broad statements; they do not contain any specificity with regard to the Veteran's particular circumstances.  See Sacks v. West, 11 Vet. App. 314, 316-317 (1998).    

The Board is thus left with a record that fails to show any in-service disease or injury to which the claimed disability can be related, and fails to show chronic symptoms of hypertension during service, consistently since service, or within a year after separation from service.  The Board finds that the diagnosis and etiology of hypertension are not capable of lay observation. 

As the preponderance of the evidence is against the claim for service connection for hypertension, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

Service connection for hypertension is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


